DETAILED OFFICE ACTION

	Applicant response filed on 12/31/2020 is acknowledged. 

	Claims 1, 2, 5-10, 12, 13, 15, 16,18, 19, 23, 24, and 26-28 are pending.
	Claims 3, 4, 11, 14, 17, 20-22, 25, and 29 have been cancelled by applicant.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 6, 7, 8, 9, 12, 13, 15, and 16) in the reply filed on 12/31/2020 is acknowledged.
Claims 2, 5, 10, 18, 19, 23, 24, 26, 27, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/31/2020.
Claims 1, 6, 7, 8, 9, 12, 13, 15, and 16 are currently under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2018 has been considered by the examiner.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 7, 8, 9, 12, 13, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. 
The instant claims are directed to a method of determining genetic identity of a cell, tissue, organ or organism. The recited process comprises the steps of determining type, position, size, and occurrence of at least one repetitive element in the genome of the cell, tissue, organ or organism, thereby determining the genetic identity of the cell, tissue, organ, or organism. The claims encompass the abstract correlation between the identity of a cell, tissue, organ, or organism to a quantifiable but naturally occurring type, position, size, and occurrence of at least one repetitive element in the genome of the cell, tissue, organ or organism. 
The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the claims only results in establishing the abstract correlation between the identity of a cell, tissue, organ, or organism to a quantifiable but naturally occurring type, position, size, and occurrence of at least one repetitive element in the genome of the cell, tissue, organ or organism. At best, practicing the instant claims merely requires the mental steps of establishing the “identity” of a cell, tissue, organ, or organism by association to the type, position, size, and occurrence of at least one repetitive element in the genome of the cell, tissue, organ or organism. Essentially the identification is based on a naturally occurring property of the thing itself. Therefore, practicing the instant claims only requires mental steps to produce new information in the form of recognizing a natural correlation between a cell, tissue, organ or organism to its own genomic composition.
The instant process claims do not recite any data gathering steps.
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. 
For these reasons, the instant claims are directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6, 7, 8, 9, 12, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The instant claims are directed to a method of determining genetic identity of a cell, tissue, organ or organism. The recited process comprises the steps of determining type, position, size, and occurrence of at least one repetitive element in the genome of the cell, tissue, organ or organism, thereby determining the genetic identity of the cell, tissue, organ, or organism. This causes the metes and bounds of the instant claims to be indefinite because the limitation of a “genetic identity” does not have a unique identity or definition. Rather, the “identity” of the same cell, tissue, organ or organism can have a large number of separate and divergent “identities” based on an arbitrary selection of the type, position, size, and occurrence of at least one repetitive element in the genome of said cell, tissue, organ or organism. Practicing the instant claims can yield different result based for the “identity” of the same composition.



	In light of the indefiniteness issues set forth above in the rejections under 35 USC 112(b), a full search of the prior art cannot be conducted at this time in prosecution with regard to applying prior art under 35 USC 102 and 103. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US – 20100312538-A1 (12/2010) Umeyama et al.
US – 20150324546-A1 (11-2015) Dakashanamurthy et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S DEJONG/           Primary Examiner, Art Unit 1631